         Case 5:10-cv-04809-EJD Document 98 Filed 04/22/19 Page 1 of 3




                         Supreme Court of the United States
                             Office of the Clerk
                         Washington, DC 20543-0001
                                                                      Scott S. Harris
                                                                      Clerk of the Court
                                                                      (202) 479-3011




                                       April 22, 2019


Clerk
United States Court of Appeals
  for the Ninth Circuit
95 Seventh Street (Zip: 94103-1526)
P. O. Box 193939
San Francisco, CA 94119-3939

       Re: Theodore H. Frank, et al.
           v. Paloma Gaos, Individually and on Behalf
           of All Others Similarly Situated, et al.,
           No. 17-961 (Your docket No. 15-15858)

Dear Clerk:

        Attached please find a certified copy of the judgment of this Court in the above-
entitled case. You may obtain a copy of the Per Curiam opinion by visiting our website,
http://www.supremecourt.gov.




                                                         Sincerely,

                                                         SCOTT
                                                           OTT S. HARRIS, Clerk

                                                         By

                                                         Herve’’ B
                                                                 Bocage
                                                         Judgments/Mandates Clerk


Enc.
cc:    All counsel of record
         Case 5:10-cv-04809-EJD Document 98 Filed 04/22/19 Page 2 of 3




                        Supreme Court of the United States
                             Office of the Clerk
                         Washington, DC 20543-0001
                                                                       Scott S. Harris
                                                                       Clerk of the Court
                                                                       (202) 479-3011


                                        April 22, 2019


Mr. Theodore Harold Frank, Esq.
Hamilton Lincoln Law Institute
1629 K Street, NW, Suite 300
Washington, DC 20006

       Re: Theodore H. Frank, et al.
           v. Paloma Gaos, Individually and on Behalf
           of All Others Similarly Situated, et al.,
           No. 17-961

Dear Mr. Frank:

       Today, a certified copy of the judgment of this Court in the above-entitled case was
emailed to the Clerk of the United States Court of Appeals for the Ninth Circuit. You may
obtain a copy of the Per Curiam opinion by visiting our website, http://www.supremecourt.gov.

       The petitioners are given recovery of costs in this Court as follows:

                     Printing of record:      $8,054.00
                     Clerk’s costs:              300.00
                     Total:                   $8,354.00

       This amount may be recovered from respondents.

                                                          Sincerely,

                                                            OTT S. HARRIS, Clerk
                                                          SCOTT

                                                          By

                                                          Herve’’ B
                                                                  Bocage
                                                          Judgments/Mandates Clerk

Enc.
cc:    All counsel of record
       Clerk, USCA Ninth Circuit
             (Your docket No. 15-15858)
         Case 5:10-cv-04809-EJD Document 98 Filed 04/22/19 Page 3 of 3




                    Supreme Court of the United States
                                         No. 17-961

                            THEODORE H. FRANK, ET AL.,

                                                                    Petitioners
                                             v.

                 PALOMA GAOS, INDIVIDUALLY AND ON BEHALF
                  OF ALL OTHERS SIMILARLY SITUATED, ET AL.

              ON WRIT OF CERTIORARI to the United States Court of Appeals for the

Ninth Circuit.

              THIS CAUSE came on to be heard on the transcript of the record from the

above court and was argued by counsel.

              ON CONSIDERATION WHEREOF, it is ordered and adjudged by this

Court that the judgment of the above court in this cause is vacated with costs, and the case

is remanded to the United States Court of Appeals for the Ninth Circuit for further

proceedings consistent with the opinion of this Court.

              IT IS FURTHER ORDERED that the petitioners Theodore H. Frank, et al.

recover from Paloma Gaos, Individually and on Behalf of All Others Similarly Situated, et

al., Eight Thousand Three Hundred and Fifty-four Dollars ($8,354.00) for costs herein

expended.
                                      March 20, 2019


Printing of record:     $8,054.00
Clerk’s costs:             300.00
Total:                  $8,354.00
